Fletcher, J".,
delivered the opinion of the court.
This case is totally unlike the cases of King v. State, 58 Miss. 737, 38 Am. Rep. 344; Bertrand v. State, 73 Miss. 51, 18 South. 545, and Goode v. State, 87 Miss. 495, 40 South. 12, cases dealing with the sale of compounds to be used exclusively for medical purposes. In that class of cases the substance was not offered for sale as a beverage, but as a medicine, and the good faith of the merchant was properly in issue. But in this case the so-called “phosphate” was kept for sale and sold as á beverage, and in such cases the seller must take the risk and bear the consequences if the fluid dispensed is in fact intoxicating. Aside from the well-known exception in the case of pharmaceutical preparations, the law punishes the fact of selling intoxicants, regardless of the intent of the seller. He must see to it that the beverages he dispenses are non-alcoholic to the extent that intoxication in any degree will not be produced by even excessive consumption of the beverage. The circuit court was correct in excluding evidence and refusing instructions relative to the good faith of the appellant.
We take occasion to say that the sale of intoxicating liquors, although disguised under unusual names and unfamiliar labels, will not be encouraged by this court.

Affirmed.